June 15, 2011 EDGAR FILING U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Eagle Growth & Income Fund File Nos. 033-07559 and 811-04767 Post-Effective Amendment No. 43 Dear Sir or Madam: Pursuant to Section 8(c) of the Securities Act of 1933, as amended (“1933 Act”), and Regulation C thereunder, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith on behalf of Eagle Growth & Income Fund (“Trust”) is Post-Effective Amendment No. 43 to the Trust’s currently effective Registration Statement on Form N-1A.This transmission contains a conformed signature page, the manually signed original of which is maintained at the offices of the Trust.The sole purpose of this filing is to register Class R-6 shares of the Trust. If you have any questions or comments concerning the foregoing, please call me at (202) 778-9195. Very truly yours, /s/ Kevin P. Christy Kevin P. Christy Attachments cc: Susan J. Walzer Daniel R. Dzibinski Eagle Asset Management, Inc.
